Gilfillan, C. J.,
concurring. I concur in the decision in this case, on the ground that the evidence offered by the plaintiff to impeach the jurisdiction of the probate court — to wit, of the non-receipt of notice — would have been entirely ineffectual to overcome the presumption of jurisdiction. The evidence was competent, but the offer did not go far enough to make it material. As to the status of the records of probate courts, and as to the meaning of the phrase “by the probate court having jurisdiction,” in Gen. St. 1878, c. 57, § 51, subd. 1, my views are these:
First. That the judgments, decrees and orders of these courts stand generally upon the same footing as the judgments, decrees and orders of other domestic courts of superior jurisdiction, and, except as otherwise provided by statute, are unimpeachable in collateral actions; not because the constitution declares them courts of record, but because they are, in respect to the matters which the constitution places within their jurisdiction, domestic courts of superior jurisdiction.
*40Second. That it is competent for the legislature to change the rule of presumption applied to proceedings of all' or any domestic courts of superior jurisdiction.
'Third. That section 51 referred to does change the rule of presumption as to judgments, decrees and orders of probate courts, in the case provided for in it, by permitting the jurisdiction to be assailed; that is, it takes away the conclusive character of the presumption, leaving it only •prima focie.
Fourth. That in subdivision 1 of section 51, which reads, “that the executor, administrator or guardian was licensed to make the sale by the probate court having jurisdiction,” the words “by the probate court having jurisdiction” do not mean a probate court capable of obtaining jurisdiction of the property within whose jurisdiction and power it might be brought, but the probate court whose jurisdiction has attached to the estate or property which it directs to be sold. This attaches in the ease of deceased persons by the proceedings provided by statute for probate of the will or aj>pointment of the administrator, and in case of guardianship by the proceedings to appoint the guardian; and just at that point, and only at that point, as I think, the statute intended that in the case mentioned the jurisdiction may be assailed.
It may be attacked either by showing that the court was not the proper one to entertain the proceedings, or that the notice prescribed by statute was not given.